In proceedings to invalidate petitions designating John H. Scheetz et al., as candidates in the Republican Party Primary Election to be held on September 10, 1981 for the party position of County Committeeman, the appeals are from two judgments (one in the first two captioned proceedings and the other in the third proceeding) of the Supreme Court, Suffolk County (Gerard, J.), both dated August 17, 1981, which dismissed the proceedings. Judgments reversed, on the law, without costs or disbursements, and petitions granted to the extent that the board of elections is directed to delete (1) the name of John H. Scheetz as a candidate for Republican County Committeeman *895in the 107th Election District, Town of Brookhaven, and (2) the name of Joseph M. Friscia as a candidate for Republican County Committeeman in the 96th Election District, Town of Brookhaven (see Matter of Lufty v Gangemi, 35 NY2d 179). Mellen, P. J., Hopkins, O’Connor and Weinstein, JJ., concur.